Exhibit 10.6



SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT



THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made effective as of this 1st day of April 2020 (the “Amendment
Effective Date”) by and between RICHARD I. EISENSTADT (“Executive”) and NEOS
THERAPEUTICS, INC., a Delaware corporation (the “Company”). Company and the
Executive collectively are referred to as the “Parties.”

BACKGROUND

WHEREAS, the Executive is a party to an Amended and Restated Employment
Agreement with the Company dated as of July 10, 2015, which was subsequently
amended on October 1, 2019 (collectively, the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend his Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and the
Executive hereto agree as follows:

(1)        Terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

(2)        Paragraph 4(c) of the Employment Agreement hereby is amended to add
the following section (v) as of the Amendment Effective Date:

(v) Any stock options shall remain exercisable with respect to such vested
shares for twelve (12) months following the Date of Termination (but in no event
beyond the expiration date of such options).



In addition, the last sentence contained in Paragraph 4(c) of the Employment
Agreement hereby is amended and restated in its entirety as of the Amendment
Effective Date, as follows:



For the avoidance of doubt, except as otherwise modified in this Agreement, all
stock options and other stock-based awards held by the Executive as of the
Effective Date shall be treated as indicated in the applicable award agreements.



(3)        The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.



(4)        This Amendment together with the Employment Agreement constitute the
complete agreement of the Company and the Executive hereto with respect to the
subject



--------------------------------------------------------------------------------

matters referred to herein and supersedes all prior or contemporaneous
negotiations, promises, covenants, agreements or representations of every nature
whatsoever with respect thereto. This Amendment cannot be amended, modified or
supplemented with respect to the Executive except by an instrument in writing
executed by the Company and the Executive.



(5)        The terms of this Amendment shall be binding upon, and shall inure to
the benefit of the Executive, the Company and their respective successors and
assigns. Except as provided in this Amendment, all other terms and conditions
contained in the Employment Agreement shall remain unchanged and in full force
and effect.



(6)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.



[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Amendment Effective Date.



COMPANY:







NEOS THERAPEUTICS, INC.







By:

/s/ Gerald McLaughlin





Name:

Gerald McLaughlin





Title:

President and Chief Executive Officer











EXECUTIVE:







/s/ Richard I. Eisenstadt



Richard I. Eisenstadt





--------------------------------------------------------------------------------